DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Applicant’s reply on 3/01/2021. 

Status of Claims
The following claims are amended in this office action: 1-2, 4-7 and 9-11
Claims 1-11 are presented for examination.

Response to Arguments
Applicant’s argument, see Pg. 6, Section 1.1, filed on 3/01/2021, with respect to the Claim Objections for claims 1, 6 and 11 have been fully considered and are persuasive. The objections to claims 1, 6 and 11 have been withdrawn after reviewing amended claims. 
Applicant’s argument, see Pg. 6, Section 1.2, filed on 3/01/2021, with respect to the Claim Objections for claims 1, 6 and 11 have been fully considered and are persuasive. The objections to claims 1, 6 and 11 have been withdrawn after reviewing amended claims.
Applicant’s argument, see Pg. 6, Section 1.3, filed on 3/01/2021, with respect to the Claim Objection for claim 7 has been fully considered and is persuasive. The objection to claim 7 has been withdrawn after reviewing amended claim. 
The objection to claim 2 is maintained for not reflecting the recited amendment “… wherein the global probability is based -on at least two probabilities”.  
Applicant’s argument, see Pg. 6-7, Section 1.4, filed on 3/01/2021, with respect to the Claim Objections for claims 5 and 10 have been fully considered and are persuasive. The 
Applicant’s argument, see Pg. 7, Section 2, filed on 3/01/2021, with respect to the 112(b) rejection for claim 1 has been fully considered and is persuasive. The 112(b) rejection to claim 1 has been withdrawn after reviewing amended claim. 
Applicant’s arguments with respect to claims 1-5 and 7-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed
invention is not identically disclosed as set forth in section 102, if the differences between the
claimed invention and the prior art are such that the claimed invention as a whole would have
been obvious before the effective filing date of the claimed invention to a person having
ordinary skill in the art to which the claimed invention pertains. Patentability shall not be
negated by the manner in which the invention was made.

Claims 1-2, 4-5, 6-7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 20190122120 A1, hereinafter Wu) in view of Huang et al. ("Using Recurrent Neural Networks Toward Black-Box System Anomaly Prediction", hereinafter Huang).

Regarding claim 1, 
Wu discloses a computer-implemented method, comprising: 
mutually training, using a feedback loop, a generator component and a discriminator component of a conditional adversarial generative adversarial networks (GAN) (Wu [0025] recites, in part, “Typically, generative adversarial networks (GANs) include two separate deep neural networks: a first neural network (generally referred to in the art as a generator) and a second neural network (generally referred to in the art as a discriminator)… In the GAN training process, the generator and discriminator are used to generate samples and classify them respectively to improve the performance of each other in an adversarial manner.” GAN training in an adversarial manner with the generator and discriminator (i.e. mutually training a generator component and a discriminator component)), 
wherein the generator component comprises a generator Recurrent Neural Network (RNN) (Wu [0069] recites “The neural networks used to implement generator G(z) 102 and discriminator D 104 may be implemented by any suitable processing unit, including the processing system 600 or variant thereof. Further, any suitable neural network, including variations such as recurrent neural networks long short-term memory (LSTM) neural networks, or any other neural network, may be used.” The neural network used to implement the generator as a recurrent neural network (i.e. generator component comprises a generator recurrent neural network)), 
wherein the discriminator component comprises a discriminator Recurrent Neural Network (RNN) (Wu [0069] recites “Further, any suitable neural network, including variations such as recurrent neural networks long short-term memory (LSTM) neural networks, or any other neural network, may be used.” The neural network used to implement the discriminator as a recurrent neural network (i.e. discriminator component comprises a discriminator recurrent neural network)), 
wherein during training the generator component generates an artificial training item group (Wu [0027] recites “In example embodiments, a first neural network (generally referred to hereinafter as a generator) is used to generate synthetic data (referred to herein as generated samples).” Generator generates synthetic data referred to as generated samples (i.e. generator generates an artificial training item group)), and 
the discriminator component receives a first item group selected from the group consisting of the artificial training group and an additional training group (Wu [0027] recites “A second neural network (generally referred to hereinafter as a discriminator) is configured to receive as inputs a set of training data (referred to hereinafter as a training dataset). The training dataset includes a set of labelled training data (referred to hereinafter as a labelled training dataset) comprising labelled training data (referred to hereinafter as labelled samples), a larger set of unlabelled training data (referred to herein as an unlabelled training dataset) comprising unlabelled training data (referred to hereinafter as unlabelled samples), and the generated samples.” The discriminator receives a training dataset comprising generated samples and unlabelled training dataset (i.e. discriminator receives a first item group consisting of the artificial training group and an additional training group)), and 
determines whether the first item group is the artificial training group or the additional training group (Wu [0028] recites “The discriminator is configured to discriminate the generated samples from the training samples (e.g. the labelled samples and the unlabelled samples) and also predict labels for the unlabelled samples and the generated samples.” Discriminator discriminates generated samples from the unlabeled samples (i.e. determines whether the first item group is the artificial training group or the additional training group)); 
altering the sequence of item groups into collections of data, comprising combining each item group from the sequence of item groups with random noise (Wu [0030] recites “The generator G(z) 102 is configured to map a random noise vector z that has been drawn from a uniform or normal noise distribution p.sub.z(z) to produce generated samples x.sub.gen that simulate real samples. The generated data samples x.sub.gen are added to a dataset X.sub.gen of generated samples that are stored in the data bank 108. Data bank 108 also includes a training dataset X.sub.train.” Random noise added to produce generated samples (i.e. random noise combined with sequence of item groups)); 
providing the collections of data to the discriminator RNN (Wu [0030] recites “The discriminator D 104 receives generated samples x.sub.gen, along with labelled training samples x.sub.lab and unlabelled training data samples x.sub.unl, and tries to discriminate the generated samples x.sub.gen as fake from the labelled and unlabelled training data samples x.sub.lab, x.sub.unl.” Generated samples received by discriminator along with labelled and unlabelled training samples (i.e. collections of data provided to discriminator RNN));
processing the collections of data by the discriminator RNN to obtain a probability for the second item group to comprise an anomaly, in an unsupervised manner (Wu [0030] and [0061] recites “Discriminator D 104 is also configured to generate a posterior probability value P(y.sub.i|x) for predicting that a possible label y.sub.i is the correct label for the sample x (which can be a generated sample x.sub.gen, an unlabelled sample x.sub.unl,, or a labelled sample x.sub.lab). [0061] In the case of healthcare applications, the samples could include ultrasound images and the associated labels could include class labels that identify if an anomaly is present in the ultrasound images.” Class labels for identifying anomaly from samples (i.e. probability for second item group to comprise an anomaly)).
However, Wu does not disclose using training item groups; wherein each item group from the training item groups represents events in a time window, wherein during training the generator component receives the training item groups; the discriminator component receives the training item groups; receiving by the discriminator component, discrete sequential data comprising a sequence of item groups, the sequence of item groups comprising a second item group representing events in a specific time window, and item groups representing events in time windows preceding the specific time window; altering the sequence of item groups into collections of non-integer real numbers; and providing an output to a user, wherein the output is based on the probability and is indicative of a label for the discrete sequential data.
Although Wu teaches collections of data, Wu does not teach collections of non-integer real numbers. On the other hand, Huang teaches using training item groups (Huang Section III. Background And Problem Definition recites “At first, we collect a set of metrics from monitoring sensors of the monitored anomaly management system at runtime.” Set of metrics (i.e. training item groups)); 
wherein each item group from the training item groups represents events in a time window (Huang Section III. Background And Problem Definition recites “Monitoring sensors periodically gather each metric value at a designated rate (e.g., one sample per a second). These sampled metrics are collected into a time series dataset.” Sampled metrics are collected into a time series dataset (i.e. each item group represents events in a time window)), 
wherein during training the generator component receives the training item groups (Huang Section IV. Methodology, B. Context-aware RNN Model for Anomaly Prediction recites “In this subsection we present a context-aware recurrent neural networks model for anomaly prediction and its training algorithm. Given the vectors of monitoring metrics as input, the context-aware RNN model produces a fixed-length vector as output.” Monitoring metrics given as input for training (i.e. generator component receives the training item groups). Examiner is interpreting Wu’s GAN with RNN generator using Huang’s time-series dataset as input); 
the discriminator component receives the training item groups (Huang Section IV. Methodology, B. Context-aware RNN Model for Anomaly Prediction recites “In this subsection we present a context-aware recurrent neural networks model for anomaly prediction and its training algorithm. Given the vectors of monitoring metrics as input, the context-aware RNN model produces a fixed-length vector as output.” Monitoring metrics given as input for training (i.e. discriminator component receives the training item groups). Examiner is interpreting Wu’s GAN with RNN discriminator using Huang’s time-series dataset as input)); 
receiving by the discriminator component, discrete sequential data comprising a sequence of item groups, the sequence of item groups comprising a second item group representing events in a specific time window, and item groups representing events in time windows preceding the specific time window (Huang recites “Anomaly prediction process implies the prediction of a future state of a system given the time series describing the system’s behaviors [20]. Let V(t-p), V(t-p+1) ... V(t-1), V (t) denote the system state at time t-p, t-p+1, ..., t-1, t, where V(t) presents a set of monitoring metrics. The task of a prediction model is to predict the system state at time t+1. The prediction model is then a mapping function with the following form: S(t + 1) = f( V(t-p), V(t-p+1) ... V(t-1), V(t) ) (1) where S(t + 1) is the predicted status of the system at time t + 1.” Time series data (i.e. discrete sequential data) with system states at times t-p, t-p+1,… t-1, t (i.e. sequence of item groups). V(t) presents a set of monitoring metrics (i.e. a second item group representing events in a specific time window) and V(t-1) interpreted as monitoring metrics in a preceding time window (i.e. item group representing events in time windows preceding the specific time window)); 
altering the sequence of item groups into collections of non-integer real numbers; and providing an output to a user (Huang Section IV. Methodology, B. Context-aware RNN Model for Anomaly Prediction recites “In multi-class classification, it adds a softmax layer to convert real values to conditional probabilities.” Converting real values to conditional probabilities using softmax layer (i.e. altering the sequence of item groups into collections of non-integer real numbers)), 
processing the collections of real numbers by the RNN to obtain a probability for the second item group to comprise an anomaly (Huang figure 3 and Section IV. Methodology, B. Context-aware RNN Model for Anomaly Prediction recites “In anomaly prediction, the RNN model determines whether the current system is in alert state or not. We apply the sigmoid function to transform the real value to a probability, as shown in Equation 3.                         
                            p
                            =
                            
                                
                                    1
                                
                                
                                    1
                                    +
                                    
                                        
                                            e
                                        
                                        
                                            -
                                            x
                                        
                                    
                                
                            
                        
                     (3) where x is the result of output layer and p is the probability.” Determining whether the current system is in alert state and applying the function to transform the real value to a probability using V(t-2), V(t-1) and V(t) is interpreted as processing the collection of real numbers for the second item group); and
providing an output to a user (Huang Section III. Background And Problem Definition recites “As illustrated in Figure 1, … A large interval gives more flexible room for the prediction to raise alarms in early stage, while a short interval can allow the system to focus on handing anomalies happening within a short interval after the alert. Considering the two extreme cases: if we set T = 0, then the prediction model raises no alert before an anomaly occurs. Otherwise, if we set T = 1, then all observations after an alert are labeled alert state and any prediction model can raise a true alarm at any time, which makes the prediction results meaningless for users.” Prediction results and raising alerts/alarms (i.e. output) to users.),
wherein the output is based on the probability and is indicative of a label for the discrete sequential data (Huang Section IV. Methodology, B. Context-aware RNN Model for Anomaly Prediction recites “In anomaly prediction, the RNN model determines whether the current system is in alert state or not. We apply the sigmoid function to transform the real value to a probability, as shown in Equation 3.                         
                            p
                            =
                            
                                
                                    1
                                
                                
                                    1
                                    +
                                    
                                        
                                            e
                                        
                                        
                                            -
                                            x
                                        
                                    
                                
                            
                        
                     (3) where x is the result of output layer and p is the probability.” Output x is the result and p is the probability determining whether the current system is in alert state or not (i.e. output based on probability and indicative of a label for the discrete sequential data)).
Huang and Wu are both directed to neural networks. In view of the teachings of Huang, it would have been obvious to one of ordinary skill in the art to apply the teachings of Huang to Wu before the effective filing date of the claimed invention in order to improve prediction accuracy for preventing anomalies from occurring through pre-failure warnings thereby increase the capabilities of Wu (cf. Huang Section Abstract recites “Component based enterprise systems are becoming extremely complex in which the availability and usability are influenced intensively by the system’s anomalies. Anomaly prediction is highly important for ensuring a system’s stability, which aims at preventing anomaly from occurring through prefailure warning. However, due to the system’s complex nature and the noise from monitoring, capturing pre-failure symptoms is a challenging problem. In this paper, we present a sequential and an averaged recurrent neural networks (RNN) models for distributed systems and component based systems. Specifically, we use cycle representation to capture cyclical system behaviors, which can be used to improve prediction accuracy...The experimental results show that our proposed methods can achieve high prediction accuracy with satisfying lead time. Our recurrent neural networks model also demonstrates time efficiency for monitoring large-scale systems.”).

Regarding claim 2,
The Wu/Huang Combination teaches the computer-implemented method of Claim 1, wherein said providing the output comprises computing a global probability, wherein the global probability is based at least two probabilities assigned to at least two time windows, wherein the output is based on the global probability (Huang figure 4 and Section IV. Methodology, C. Cycle-aware Anomaly Prediction Model recites “Figure 4 shows the cycle-aware anomaly prediction model combined with the context-aware model. The left side is the context-aware sequential model mentioned in the last subsection. The right side is the cycle-aware RNN model. As shown in Figure 4, the rcon is the context representation and the rcyc represents the cycle representation. In the output layer, we use both the results of the context-aware model and the results of the cycle-aware model to predict the final probability.” Examiner interprets the output and probability from both context-aware model and cycle-aware model each using time windows (e.g. V(t-2), V(t-1) and V(t)) to predict a final probability (depicted in figure 4) as comprising computing a global probability based on at least two probabilities assigned to at least two time windows.).
Please see motivation for claim 1 above.

Regarding claim 4,

The Wu/Huang Combination teaches the computer-implemented method of Claim 1, wherein said random noise is a multivariate Gaussian noise (Wu [0030] recites “The generator G(z) 102 is configured to map a random noise vector z that has been drawn from a uniform or normal noise distribution p.sub.z(z) to produce generated samples x.sub.gen that simulate real samples.” Additionally, Huang recites “The monitoring system collects multiple dimensions of metrics... The anomaly prediction system is expected to forecast these anomalies by reading from the multi-dimensional data.” Examiner interprets the random noise drawn from a normal noise distribution as Gaussian noise and applied to multi-dimensional data as multivariate Gaussian noise).
Please see motivation for claim 1 above.

Regarding claim 5,
The Wu/Huang Combination teaches the computer-implemented method of Claim 1, wherein at least two time windows of the specific time window and the time windows preceding the specific time window overlap (Huang figure 4 and Section IV. Methodology, C. Cycle-aware Anomaly Prediction Model recites “The cycle period TC is an additional input of the cycle-aware RNN model whose sampling rate is of period TC. To avoid the sampling of contingencies, we use the moving window sampling, with which we compute the average value in each window. For example, as shown in Figure 4, when we set the width of the sampling window to be 3, then the current window input C(t) is the average of V(t), V(t-1) and V(t-2).” Examiner interprets the monitoring samples at V(t), V(t-1) and V(t-2) at times t, t-1 and t-2 in the context-aware model and cycle-aware model as overlapping with the specific time window being the current time t.).
Please see motivation for claim 1 above.

Regarding claims 6-7 and 9-10,
Claims 6-7 and 9-10 are directed to a system having a processor configured to perform methods substantially identical to those recited in claims 1-2 and 4-5, respectively. Therefore, the rejections to claims 1-2 and 4-5 apply equally here.
In addition, Wu discloses the additional limitations of a system having a processor, the processor being adapted to perform the steps (Wu [0017] and [0063]-[0064] recites “FIG. 1 is a block diagram of a self-training, semi-supervised learning system that incorporates a Generative Adversarial Network (GAN) according to a first example embodiment. [0063] The method 200 may be implemented using the example processing system 600, or variations of the processing system 600.  [0064] The processing system 600 may include one or more processing devices 602, such as a graphics processing unit, a processor, a microprocessor, an application-specific integrated circuit (ASIC), a field-programmable gate array (FPGA), a dedicated logic circuitry, or combinations thereof.” Method implemented by the processing system 600 that includes a processor (i.e. system having a processor adapted to perform the steps)).

Regarding claim 11,
Claim 11 is directed to a computer program product comprising a non-transitory computer readable medium retaining program instructions configured to perform methods substantially identical to those recited in claim 1. Therefore, the rejection to claim 1 applies equally here.
In addition, Wu discloses the additional limitations of a computer program product comprising a non-transitory computer readable medium retaining program instructions, which instructions when read by a processor (Wu [0065] recites “The processing system 600 may include one or more memories 610, which may include a volatile or non-volatile memory (e.g., a flash memory, a random access memory (RAM), and/or a read-only memory (ROM)). The non-transitory memory(ies) 610 may store instructions for execution by the processing device(s) 602, such as to carry out examples described in the present disclosure, for example to perform encoding or decoding. The memory(ies) 610 may include other software instructions, such as for implementing an operating system for the processing system 600 and other applications/functions. In some examples, one or more data sets and/or modules may be provided by an external memory (e.g., an external drive in wired or wireless communication with the processing system 600) or may be provided by a transitory or non-transitory computer-readable medium.”).

Claim 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Huang and in further view of Miller et al. (US 9038172 B2, hereinafter Miller).

Regarding claim 3,


The Wu/Huang Combination teaches the computer-implemented method of Claim 1.
However, The Wu/Huang Combination does not teach wherein each item group representation comprises a histogram of event types of events occurring in a respective time window.
Miller teaches wherein each item group representation comprises a histogram of event types of events occurring in a respective time window (Miller Pg. 12, Col. 17, Ln. 5-19 and Pg. 4, Col. 1, Ln. 35-38 recite the following:

“The method to select a unique solution using the transformed source domain accuracy is as follows... In order to choose .eta., we look at the histogram of the transformed source domain accuracy, and choose a value near the maximum where the density of solutions is relatively high...”

“The scenario addressed here is the detection of anomalies amongst the T samples in a collected data batch, X={x.sub.i: i=1, . . . , T, x.sub.i in R.sup.N}. The batch may consist, for example, of the samples collected over a fixed window of time…”

Examiner interprets the histogram used to determine a solution over a fixed window of time to detect anomalies (normal or abnormal) in a data batch as each item group representation comprising a histogram of event types occurring in a respective time window.).
Miller and The Wu/Huang Combination are both directed to machine learning. In view of the teachings of Miller, it would have been obvious to one of ordinary skill in the art to apply the teachings of Miller to Wu as modified by Huang before the effective filing date of the claimed invention in order to provide robust and adaptive anomaly detection thereby increasing the capabilities of the Wu/Huang Combination (cf. Miller Pg. 6, Col. 5, Ln. 46-61 recites “This invention is directed to prioritized, sequential anomaly detection in a collected batch of sample data. The method provides a sound, robust mechanism for identifying the most suitable, parsimonious set of tests to use, adaptive to the networking domain, to the particular anomalies/attacks that may be present in the batch, and to temporally changing (nominal) network traffic statistics. While the focus is on detecting anomalies in network traffic flows and classifying network traffic flows into application types, the methods are also applicable to other anomaly detection and classification application settings, including detecting email spam, (e.g. credit card) fraud detection, detecting imposters, unusual event detection (for example, in images and video), host-based computer intrusion detection, detection of equipment or complex system failures, as well as of anomalous measurements in scientific experiments.”).

Regarding claim 8,
Claims 8 is directed to a system having a processor configured to perform methods substantially identical to those recited in claim 3. Therefore, the rejection to claim 3 applies equally here.
In addition, Wu discloses the additional limitations of a system having a processor, the processor being adapted to perform the steps (Wu [0017] and [0063]-[0064] recites “FIG. 1 is a block diagram of a self-training, semi-supervised learning system that incorporates a Generative Adversarial Network (GAN) according to a first example embodiment. [0063] The method 200 may be implemented using the example processing system 600, or variations of the processing system 600.  [0064] The processing system 600 may include one or more processing devices 602, such as a graphics processing unit, a processor, a microprocessor, an application-specific integrated circuit (ASIC), a field-programmable gate array (FPGA), a dedicated logic circuitry, or combinations thereof.” Method implemented by the processing system 600 that includes a processor (i.e. system having a processor adapted to perform the steps)).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Watson (US-20180248895-A1) teaches intelligent security management using a recurrent neural network to monitor user activity and generate an alert.
Schwartz (US-20180314932-A1) teaches a Generative Adversarial Network (GAN) and machine learning processing with a general-purpose graphics processing unit.
Risman (U.S. Patent No. 10417788) teaches
(U.S. Patent No. 7478146) teaches communicating capability of a mobile device.
	Agapitos (WO-2018228672-A1) teaches anomaly detection using Convolutional Neural Networks (CNN) and Recurrent Neural Networks (RNN) with sequential data in a medical setting. 
	Mazzawi et al. ("Anomaly Detection in Large Databases using Behavioral Patterning", 19-22 April 2017) teaches anomaly detection with a global-consistency check using an engine based on a probabilistic model that captures behavioral patterns.
Du et al. ("DeepLog: Anomaly Detection and Diagnosis from System Logs through Deep Learning", October 30-November 3, 2017) teaches a data-driven approach for anomaly detection using system logs and deep learning with a type of RNN (LSTM).

	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON W CHEUNG whose telephone number is (571) 272-9930.  The examiner can normally be reached on 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on (571) 270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LWC/Examiner, Art Unit 2124                                                                                                                                                                                                        
/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124